DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 5-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corniot (US 2007/0113635 A1).
	Regarding claims 1 and 5-8, Corniot discloses a tire inflation system 1 comprising: a tire pressure sensor (16 or 35) operatively coupled to a vehicle tire 5; a compressor 29 configured to provide compressed air to the vehicle tire; a valve (10, 26, 27) between the compressor and the vehicle tire; and a controller 17 configured to: access a tire parameter (paragraphs [0081] and [0083]) associated with the vehicle tire; determine a cold inflation tire pressure of the vehicle tire (paragraph [0090]); determine an operating tire pressure for the vehicle tire based on the 10, 26 to pass pressurized air from the compressor to the vehicle tire (paragraph [0108]), wherein the operating tire pressure is greater than the cold inflation tire pressure of vehicle tire (evident from at least paragraphs [0009], [0012], [0090] and [0105-0107]), wherein the controller is configured to increase the tire pressure of the vehicle tire to the operating tire pressure when the controller receives an operating tire pressure engagement indication (velocity or “speed” as described in paragraphs [0081], [0090], and [0104-0107] or “location” as described in at least paragraph [0100]), and wherein the operating tire pressure engagement indication is associated with at least one of a location of a vehicle associated with the vehicle tire, or a velocity of a vehicle associated with the vehicle tire (paragraphs [0081], [0090], [0100] and [0104-0107]), wherein the controller is further configured to: determine a subsequent operating tire pressure based on a change in the received tire parameter (note at least paragraph [0104]); cause the vehicle tire to be inflated or deflated to the subsequent operating tire pressure (paragraphs [0107-0109]), wherein the controller is further configured to: receive a subsequent tire pressure for the vehicle tire (paragraph [0109]); determine that the subsequent tire pressure for the vehicle tire exceeds the operating tire pressure (paragraph [0109]); and cause the valve 10, 27 to bleed air from the vehicle tire until the tire pressure for the vehicle tire is at or below the operating tire pressure (paragraphs [0088] and [0109]), and wherein the tire parameter is associated with a type of the vehicle tire (paragraphs [0081] and [0083]).
	Regarding claims 9-14, Corniot discloses a method for inflating a vehicle tire 5, the method comprising: accessing a tire parameter (paragraphs [0081] and [0083]) associated with 16 or 35); and when the tire pressure received from the tire pressure sensor is less than the operating tire pressure (paragraph [0108]), causing a valve 10, 26 to pass pressurized air from a compressor 29 to the vehicle tire (paragraph [0108]), wherein the operating tire pressure is greater than the cold inflation tire pressure of the vehicle tire (evident from at least paragraphs [0009], [0012], [0090] and [0105-0107]), further comprising: receiving an indication (velocity or “speed” as described in paragraphs [0081], [0090], and [0104-0107] or “location” as described in at least paragraph [0100]) to increase the tire pressure of the vehicle tire to the operating tire pressure, the indication being associated with at least one of a location of a vehicle associated with the vehicle tire, or a velocity of a vehicle associated with the vehicle tire (paragraphs [0081], [0090], [0100] and [0104-0107]), further comprising: receiving a subsequent tire pressure for the vehicle tire (paragraphs [0097-0098]); determining that the subsequent tire pressure for the vehicle tire exceeds the operating tire pressure (paragraph [0109]); and causing the valve 10, 27 to bleed air from the vehicle tire until the tire pressure for the vehicle tire is at or below the operating tire pressure (paragraph [0109]), wherein the tire parameter is associated with a tire type (paragraphs [0081] and [0083]), further comprising: determining a subsequent operating tire pressure based on a change in the received tire parameter (note at least paragraph [0104]); and causing the vehicle tire to be inflated or deflated to the subsequent operating tire pressure (paragraphs [0107-0109]), and further comprising: receiving, at a user interface, a selection of the vehicle tire; displaying the tire 
	Regarding claims 15, 19 and 20, Corniot discloses a vehicle V comprising: a plurality of vehicle tires 5; a plurality of tire pressure sensors 16, each pressure sensor of the plurality of pressure sensors being coupled to a vehicle tire of the plurality of vehicle tires (paragraph [0080]); a compressor 29 configured to provide compressed air to the plurality of vehicle tires; at least one valve 10, 26, 27 between the compressor and the plurality of vehicle tires; and a controller 17 configured to: access a tire parameter (paragraphs [0081] and [0083]) associated with each vehicle tire of the plurality of vehicle tires; determine a cold inflation tire pressure of the vehicle tire (paragraph [0090]); determine an operating tire pressure for the vehicle tire based on the accessed tire parameter and the cold inflation tire pressure (paragraphs [0090], [0099] and [0105-0107]); receive a tire pressure of each vehicle tire from a respective tire pressure sensor (paragraph [0080]); and when a tire pressure of a respective vehicle tire is less than the operating tire pressure, cause the at least one valve 10, 26 to pass pressurized air from the compressor to the vehicle tire (paragraph [0108]), wherein the operating tire pressure is greater than the cold inflation tire pressure of the respective vehicle tire (evident from at least paragraphs [0009], [0012], [0090] and [0105-0107]), the controller is further configured to: receive a subsequent tire pressure for the vehicle tire (paragraphs [0097-0098]); determine that the subsequent tire pressure for the vehicle tire exceeds the operating tire pressure (paragraph [0109]); and cause the valve 10, 27 to bleed air from the vehicle tire until the tire pressure for the vehicle tire is at or below the operating tire pressure (paragraph [0109]), and wherein the tire parameter is associated with a tire type (paragraphs [0081] and [0083]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corniot in view of Kantor et al. (DE 102014113062 A1; hereinafter “Kantor”).
	Corniot fails to expressly disclose the use of a regulator configured to provide pressurized air to an auxiliary system, wherein the air pressure of the pressurized air provided to the auxiliary system by the regulator is less than an air pressure of the pressurized air provided by the compressor.  
	Kantor, however, teaches a tire inflation system which includes a regulator 3 configured to provide pressurized air to an auxiliary system (pneumatic brake device described on page 3 of the English language machine translation), wherein the air pressure of the pressurized air provided to the auxiliary system by the regulator is less than an air pressure of the pressurized air provided by the compressor 14 (described in last paragraph on page 3 through first paragraph on page 4 of the English language machine translation).  
	It would have been obvious to one having ordinary skill in the art to have modified the tire inflation system of Corniot by including a regulator configured to provide pressurized air to an auxiliary system wherein the air pressure of the pressurized air to the auxiliary system is less than an air pressure of the pressurized air provided by the compressor, such as taught by Kantor, to ensure the auxiliary system is adequately pressurized while also ensuring the tires can have a higher optimum pressure level if needed and/or desired based on tire parameters. 

6.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corniot in view of Sowatzke et al. (US 6,269,691 B1; hereinafter “Sowatzke”).
	Although Corniot discloses a compressor 29 which is considered to be a pressure booster disposed between a pressure accumulator and the vehicle tire, the pressure booster configured to increase a pressure of the pressurized air supplied by the accumulator to an air pressure that is greater than or equal to the operating tire pressure (Fig. 1; paragraph [0088]), Corniot fails to expressly disclose the use of another compressor to supply the pressurized air to its accumulator.
	Sowatzke, however, teaches a tire inflation system in which a truck compressor is utilized to supply pressurized air to an accumulator or reservoir tank 12 (lines 53-54 of col. 2) wherein a pressure booster 51 is disposed between the compressor and the vehicle tire, the pressure booster configured to increase a pressure of the pressurized air supplied by the compressor to an air pressure that is greater than or equal to the operating tire pressure (Fig. 1; lines 27-30 and 44-53 of col. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the tire inflation system of Corniot by utilizing a distinct compressor for supplying pressurized air to the accumulator or reservoir tank, such as taught by Sowatzke, to provide predictable results for ensuring the accumulator or reservoir tank can be supplied with pressurized air.

7.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corniot in view of Sowatzke, as applied to claims 1, 3, 15 and 17 above, and further in view of Wilson et al. (US 8,528,611 B2; hereinafter “Wilson”).
28 in Corniot, reservoir tank 12 in Sowatzke) disposed between the pressure booster (compressor 29 in Corniot, booster pump 51 in Sowatzke) and the compressor (truck compressor described in lines 53-54 of col. 2 of Sowatzke), Corniot, as modified by Sowatzke, fails to disclose a second air tank disposed between the pressure booster and the at least one valve, wherein the second air tank contains air at an air pressure that is greater than the air pressure of the first air tank.  
	Wilson, however, teaches a tire inflation system in which a second air tank 154 is disposed between a pressure booster 102 and at least one valve 112, wherein the second air tank contains air at an air pressure that is greater than the air pressure of a first air tank 52 (evident from at least the Abstract).
	It would have been obvious to one having ordinary skill in the art to have modified the tire inflation system of Corniot, as modified by Sowatzke, by including the claimed second air tank, to provide predictable results for having a readily available higher pressure level air supply for quickly inflating the tires if needed and/or desired.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617